Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art, Nichols (US 6012488), fails to teach a housing having a plurality of chambers; and a valve body received in the housing, the valve body comprising a fluid processing region continuously coupled fluidicly to a fluid displacement region, wherein the fluid processing region is contained within a disk portion of the valve body, and the fluid displacement region is contained substantially within a tubular portion of the valve body, the fluid displacement region being depressurizable to draw fluid into the fluid displacement region and pressurizable to expel fluid from the fluid displacement region, the valve body including a plurality of external ports, the fluid processing region being fluidicly coupled with at least two of the external ports, the fluid displacement region being fluidicly coupled with at least one of the external ports, and the valve body being adjustable relative to a plurality of chamber ports to allow the external ports to be placed selectively in fluidic communication with the plurality of chambers, wherein at least one of the plurality of chambers is a processing chamber different from said fluid processing region, the processing chamber including a first chamber port and a second chamber port for selectively communicating with at least one of the external ports of the valve body, wherein the processing chamber contains a fluid processing material being (a) an enrichment material that captures a target from the fluid sample, or (b) a trapping material that traps unwanted material from the fluid sample.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI NAGPAUL whose telephone number is (571)272-1273. The examiner can normally be reached M-F 9am to 5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI NAGPAUL/Primary Examiner, Art Unit 1798